JUDGMENT

                                 Court of Appeals
                              First District of Texas
                                 NO. 01-15-00300-CV

             SUMMIT INDUSTRIAL CONSTRUCTION LLC, Appellant

                                           V.

                  UTICA EAST OHIO MIDSTREAM, LLC, Appellee

   Appeal from the 190th District Court of Harris County. (Tr. Ct. No. 2015-03174).

      Appellant Summit Industrial Construction LLC has filed a motion to dismiss the
appeal. After due consideration, the Court grants the motion to dismiss. Accordingly, the
Court dismisses the appeal.

      The Court orders that Summit Industrial Construction LLC pay all appellate costs.

      The Court orders that this decision be certified below for observance.

Judgment rendered November 17, 2015.

Panel consists of Justices Higley, Huddle, and Lloyd.